Appeal from a judgment of the Supreme Court (LaBuda, J.), entered April 10, 2000 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner is serving a lengthy prison sentence as the result of being convicted of multiple sex-related crimes. He commenced this proceeding for a writ of habeas corpus alleging that his detention is unlawful due to procedural and constitutional errors occurring at the time of his arrest and throughout his prosecution and trial. Supreme Court dismissed the application and we affirm.
Because petitioner’s arguments would be properly raised by way of a CPL article 440 motion or on his pending appeal from the judgment of conviction, habeas corpus relief is not appropriate (see, People ex rel. Marsh v Miller, 275 AD2d 822; People ex rel. Caroselli v Goord, 268 AD2d 827, lv denied 94 NY2d 765; People ex rel. Hall v Bennett, 267 AD2d 644, lv denied 94 NY2d 762).
*633Mercure, J. P., Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.